Citation Nr: 1130656	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Coast Guard from October 1953 to October 1957 and in the Air Force from November 1957 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The September 2001 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.

2.  New evidence raising a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus has been received.

3.  The preponderance of the evidence indicates that the Veteran's bilateral hearing loss is related to service.

4.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's fully favorable determination with respect to each aspect of the Veteran's claims, no further discussion of VCAA compliance is required.  

Claims to Reopen

The claims of entitlement to service connection for bilateral hearing loss and tinnitus were originally denied as not well grounded in April 2000.  In a September 2001 rating decision, the RO readjudicated the claims pursuant to the VCAA.  The RO denied the claims because, although there was evidence of current disability, there was no evidence of either disability in service or of a link between the claimed disabilities and service.  The Veteran did not appeal the decision.  Thus, it became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The pertinent evidence received since the September 2001 denial includes an October 2005 private treatment note and April 2006 and November 2008 letters from private audiologists indicating a link between the Veteran's hearing loss and service.  Further, on his January 2007 claim for benefits, the Veteran stated that he had experienced tinnitus in service after working on jet engines.

At the time of the prior denial, there was no evidence of tinnitus in service or competent evidence of a link between hearing loss and service.  The record now contains evidence of either in-service incurrence or a link between the claimed disorder and service.  Thus, the new evidence relates to unestablished facts that may provide a reasonable possibility of substantiating the claims.  Accordingly, the Board concludes that the criteria for reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus have been met and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If sensorineural hearing loss is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A review of the Veteran's service treatment records fails to indicate any clinical hearing loss within the relevant auditory thresholds.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

In his original March 1999 claim for benefits, the Veteran stated that his last hearing screening in October 1998 resulted in a hearing test appointment at the VA Medical Center in May 1999.

A May 1999 VA audiogram indicates bilateral hearing loss disability for VA purposes.

In a June 1999 letter, the Veteran's wife stated that she had known that the Veteran needed hearing aids prior to being told this by the VA audiologist in May 1999, as she has been repeating herself constantly for years.

The Veteran underwent a VA audiology examination in August 1999.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
35
50
55
LEFT
20
35
55
50
50

Speech recognition scores on the Maryland CNC Word List were 92 percent in the right ear and 96 percent in the left.  The examiner provided a diagnosis of mild to moderate sensorineural hearing loss bilaterally.

In his January 2007 claim to reopen, the Veteran stated that the ear plugs used in service provided insufficient protection from the deafening jet engine noise and that his ears would ring for hours after working around them.  He added that he had not been exposed to any excessive noise after service.

An October 2005 private treatment note reflects findings of diminished hearing on whispered speech, a diagnosis of noise-induced sensorineural hearing loss, and the opinion that the Veteran's hearing loss undoubtedly would qualify for service-connected VA benefits arising out of his 22 years of service servicing jet aircrafts.

In an April 2006 letter, a private audiologist observed that, after reviewing the Veteran's service treatment records, it was obvious that a threshold shift occurred between 1957 and 1974.  The audiologist stated that the Veteran indicated a gradual decrease in hearing sensitivity which was most likely caused by working on jet engines in the Air Force from 1957 to 1974.  The audiologist noted that the hearing history included tinnitus.  The audiologist concluded that the Veteran's test results from the past through the present indicate that he had been suffering from a gradual loss of hearing since his exposure to loud noises from jet engines during his 20 years in the Air Force, and that such exposure appears to have been the beginning of the extensive hearing loss that he has today.  

A November 2007 VA audiological evaluation report reflects a history of hearing loss since discharge from service that has gradually worsened as well as occasional bilateral tinnitus of short duration.  After noting that the Veteran's hearing was normal upon discharge in 1974, the examiner opined that his hearing loss was not related to his service as a jet aircraft mechanic.  The examiner explained that noise exposure does not cause hearing loss years after the exposure.  The examiner further opined that the tinnitus is likely due to causes other than hearing loss or noise exposure as it is of short duration and occasional.

In a November 2008 letter, another private audiologist stated that the Veteran's service in the Air Force as an aircraft mechanic for 16 years, including on the flight line in Vietnam without ear protection for the first five or six months, undoubtedly created the existing hearing loss.  The audiologist then noted that the Veteran did not have any post-service noise exposure and opined that the continuous threshold shifts which occurred due to no ear protection on the flight line, coupled with 16 years in aircraft maintenance, created the Veteran's hearing loss.

During his July 2011 Board hearing, the Veteran testified that he first started to  notice his tinnitus around 1980, and the hearing loss shortly before that time.  He further noted that he probably had hearing loss prior to then but it was just not quite bad enough to notice.

Given the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hearing loss is related to service.  First, it is conceded that the Veteran's in-service duties put him in proximate contact with loud noises.  Thus, in-service noise exposure is not in dispute.  The sole question for consideration is whether the current hearing loss and tinnitus are attributable to such noise exposure.

On one hand, the earliest objective evidence of hearing loss is dated in May 1999 and a VA examiner has opined that the hearing loss is not related to service, because noise exposure does not cause hearing loss years after the exposure.  On the other hand, the Veteran's wife has stated that he has had hearing loss long before May 1999 and a private physician and two audiologists have opined, with supporting rationale, that the hearing loss is related to service.  One private audiologist made reference to a clear threshold shift in auditory acuity that occurred during the Veteran's active duty.  Additionally, there is no evidence of noise exposure following separation from service.  The Veteran's statements to the effect that his only significant noise exposure occurred on active duty are deemed credible here.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is related to service.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss is warranted.

With respect to tinnitus, the Veteran's statements and testimony of record indicate that the disorder manifested in service and continued after discharge.  In this regard, the Board observes that he is competent to give evidence about observable symptoms such as ringing in the ears.  Layno v. Brown, 6 Vet. App. 465   (1994).  Thus, the Board finds that his tinnitus had its onset in service.  

The Board notes that the VA examiner opined that the tinnitus is likely due to causes other than hearing loss or noise exposure, as it is of short duration and occurs only occasionally.  The opinion is deemed deficient however, as the examiner mentioned that the Veteran was also exposed to noise post-service, when working for the Corps of Engineers.  However, the Veteran adamantly disputes this fact, and he is found to be credible on this point.  Therefore, to the extent that the VA examiner's opinion was based on an inaccurate factual premise, it lacks probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  In any event, 
the Veteran has provided evidence of continued symptomatology.  Even if not constant, the tinnitus recurs and thus is chronic in nature.  In this manner, even with the negative nexus opinion, service connection is still warranted on the basis of continuity.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49. 

							(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted, subject to the provisions governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


